UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

CARLETTA WILSON, : Case No. 3:17-cv-289
Plaintiff, : District Judge Walter H. Rice
: Magistrate Judge Sharon L. Ovington

VS.

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

Defendant.

 

DECISION AND ENTRY

— —

This case is before the Court on the parties’ Joint Motion for an Award of
Attorney’s Fees Pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. §
2412. (Doc. #17). Specifically, the parties stipulate and petition this Court under the
EAJA to enter an order awarding Plaintiff $5,700.00 (five thousand seven hundred
dollars) in attorney fees, costs, and expenses. The award of attorney fees, costs, and
expenses will fully satisfy and settle any and all of Plaintiff’s claims under 28 U.S.C. §
2412 that may be payable in this case. Any fees paid belong to Plaintiff and can be
offset to satisfy any pre-existing debt that Plaintiff owes the United States, pursuant to
the decision in Astrue v. Ratliff, 560 U.S. 586, 130 S.Ct. 2521 (2010).

After the Court enters this award, if counsel for the parties can verify that
Plaintiff owes no pre-existing debt subject to offset, Defendant agrees to direct that the

award be made payable to Plaintiff's attorney pursuant to an EAJA assignment duly
signed by Plaintiff.
IT IS THEREFORE ORDERED THAT:

L. The Parties’ Joint Motion for an Award of Attorney’s Fees
Pursuant to the Equal Access to Justice Act (Doc. #17) is
accepted and the Commissioner shall pay Plaintiff's attorney
fees, costs, and expenses in the total amount of $5,700.00;

2 Counsel for the parties shall verify, within thirty days of this
Decision and Entry, whether or not Plaintiff owes a pre-
existing debt to the United States subject to offset. If no such
pre-existing debt exists, Defendant shall pay the EAJA award
directly to Plaintiff's counsel pursuant to the EAJA assignment
signed by Plaintiff; and

3, The case remains terminated on the docket of this Court.

IT ISSO ORDERED.

Date: 8-(9.-19 a,

Walter H. Rice
United States District Judge

 
